Citation Nr: 0213585	
Decision Date: 10/03/02    Archive Date: 10/10/02	

DOCKET NO.  97-27 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1983, with an additional 15-year period of prior service 
which has not been verified.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1996 and July 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

At the time of a prior Board decision in September 1999, it 
was noted that service connection had previously been granted 
for a skin condition, as well as for conjunctivitis, and 
tension headaches.  Accordingly, those issues, which were 
previously on appeal, are no longer before the Board.  At 
that same time, the Board remanded the issues of service 
connection for a chronic left knee disorder, and generalized 
arthritis.  

Based on a review of the veteran's record, it is clear that 
service connection is currently in effect for low back pain 
with sciatica secondary to degenerative disc disease.  
Accordingly, all discussion regarding the issue of service 
connection for generalized arthritis will exclude 
consideration of the veteran's already service-connected low 
back pathology.


FINDINGS OF FACT

1.  A chronic left knee disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  Generalized arthritis is not shown to have been present 
in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left knee be presumed to have been so incurred.  
38 U.S.C.A. 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Generalized arthritis was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, on a number of 
occasions in service, the veteran complained of "painful 
joints."  However, those records were negative for history, 
complaints, or abnormal findings indicative of the presence 
of either a chronic left knee disorder or generalized 
arthritis.  At the time of the veteran's service separation 
examination in April 1983, his musculoskeletal system (other 
than the lumbar spine, for which service connection is 
already in effect) was within normal limits, and no pertinent 
diagnoses were noted.  

A VA general medical examination conducted in July 1983 was 
essentially within normal limits.  A VA neurologic 
examination conducted at that time was likewise negative for 
evidence of either a chronic left knee disability or 
generalized arthritis.  

A VA medical examination, including a neurologic examination, 
conducted during the months of November and December 1985 was 
negative for evidence of the disabilities at issue.

A VA medical examination, including a neurologic examination, 
conducted in May 1988, was similarly negative for evidence of 
either a chronic left knee disability or generalized 
arthritis.

Service medical facility treatment records dated in April 
1993 reveal that the veteran was seen at that time for 
soreness in his knees.  Reportedly, the veteran's knees had 
become sore and swollen following 10 days of working, though 
the swelling had now dissipated.  At the time of evaluation, 
the veteran denied any tenderness, and stated that his range 
of motion was good.  The clinical impression was arthritis.  
Follow-up radiographic studies conducted in April 1993 showed 
no significant bone or joint abnormality of the left knee, 
ankle, or foot.  Some soft tissue swelling around the ankle 
joint was, however, in evidence.  The pertinent diagnosis 
noted following the completion of treatment was arthropathy 
of the left leg, not otherwise specified.  

In April 1995, a private physician wrote that the veteran 
worked for the Post Office in a clearing distribution center.  
The veteran had no previous problems with his left knee.  In 
February 1995, he twisted and jerked his left knee, secondary 
to pushing a GPMC case.  There was no pop, though there was 
instant pain in the retro and medial parapatellar areas.  He 
hopped on it for a time, and there was trace effusion.  
Originally, the pain was behind the knee and laterally.  
Subsequently, the pain extended across the knee, in the 
retropatellar and medial aspects.  On examination, the 
veteran exhibited decreased squats and hops on his left side.  
There was trace effusion with popliteal fullness, though with 
good alignment and muscle tone, and no atrophy.  Range of 
motion was from 0 to 140 degrees, with some soreness on the 
left over the lateral joint line and lateral parapatella.  
There was no patellar or ligamentous laxity.  The pertinent 
diagnosis was rule out degeneration and tear of the medial 
meniscus.

A June 1995 private operative report was to the effect that 
the veteran underwent surgery in order to rule out internal 
derangement of the left knee.  The pertinent diagnosis was 
effusion secondary to synovitis, with secondary contusion of 
the anterior medial and lateral fat pad, and an anterior horn 
flap tear of the medial meniscus, with early degenerative 
changes of the medial joint, a partial bucket-handle tear, 
degenerative changes throughout the peripheral rim of the 
lateral meniscus, and early degenerative changes of the 
lateral compartment, with Grade I global chondromalacia.  

During a July 1995 VA orthopedic examination, the veteran 
voiced multiple complaints related to his joints, including 
both shoulders, both knees, and his lower back.  According to 
the veteran, his symptoms had begun in the 1970's.  He 
complained of trouble with both knees while in service, 
though primarily with the left knee, and trouble ever since.  
He reported that in February 1995, he sustained injury to his 
left knee while at work.  In early June 1995, he underwent 
surgery on his left knee at a private medical facility.  He 
suffered from arthritis in his knee which long predated the 
injury to his meniscus, which injury, apparently, was work 
related.  Further noted was that the veteran's difficulty 
with his knees began in the late 1960's and early 1970's.  
The pertinent diagnoses were cervical spondylosis, with a 
questionable herniated cervical disc and radiculitis; 
bilateral tendinitis/bursitis of the shoulders; and bilateral 
chondromalaxia over the patellae, with questionable early 
degenerative arthritis, status post medial and lateral 
meniscectomies of the left knee.  

During a private orthopedic examination in October 1995, the 
veteran complained of pain, weakness, swelling, "going out," 
popping, noise, a loss of activity, and difficulty in 
climbing stairs due to his left knee problems.  According to 
the veteran, his left knee problems began following an injury 
at work in February 1995.  

A private operative report dated in early March 1996 reveals 
that the veteran underwent a left knee arthroscopy at that 
time. 

In correspondence of March 1996, a private physician wrote 
that the veteran had been referred to him for evaluation of 
arthritis.  The veteran had a history of left knee arthritis 
from a work-related injury.  The pertinent diagnosis was 
osteoarthritis, which might be generalized, though, in the 
opinion of the physician, the veteran was most probably 
disabled as a result of his left knee problem.

VA and private treatment records dated in April 1996 show 
treatment during that time for various knee problems.

A private medical record dated in May 1996 is significant for 
a diagnosis of degenerative arthrosis of the left knee, 
status post-medial meniscectomy.

In correspondence of June 1996, a private physician wrote 
that he had treated the veteran since February 1995, on which 
occasion the veteran had injured his left knee.  According to 
the physician, the veteran had experienced a work-related 
injury, for which he had undergone appropriate diagnostic 
testing.  

In correspondence of early October 1996, another of the 
veteran's private physicians wrote that the findings on 
physical examination were notable for bony enlargement of the 
knees, flexion to 100 degrees, and full extension, with no 
effusion, consistent with osteoarthritis.  According to the 
physician, the veteran's osteoarthritis was clearly causally 
related to a work injury which was documented in the file.


Analysis

The veteran seeks service connection for a chronic left knee 
disorder, as well as for generalized arthritis.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic left knee disorder, or of generalized 
arthritis.  The earliest clinical indication of the presence 
of either of the disabilities at issue is revealed by service 
medical facility treatment records dated in April 1993, 
almost 10 years following the veteran's discharge from 
service, at which time there was noted the presence of 
arthritis of both knees.  Of some significance is the fact 
that this diagnosis of arthritis was made in the absence of 
radiographic studies documenting the presence of that 
disability.  Follow-up X-ray studies found no signs of 
degenerative joint disease.  Moreover, it has yet to be 
demonstrated that, either in service, or at any time 
thereafter, the veteran has suffered from some generalized 
form of arthritis.  Rather, the entire weight of the evidence 
is to the effect that the veteran's current left knee 
problems are the result of an on-the-job injury in 1995, and 
unrelated to any incident or incidents of his period of 
active service.  

Under such circumstances, the Board is unable to reasonably 
associate the veteran's current left knee problems, or 
claimed generalized arthritis, with his period of active 
military service.  Accordingly, service connection for a 
chronic left knee disorder and generalized arthritis must be 
denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claims.  To that end, the veteran has 
been scheduled for a number of VA examinations, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Moreover, the 
veteran has been provided notice of what the VA was doing to 
develop his claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA 
and what evidence would be secured by the veteran is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

ORDER

Service connection for a chronic left knee disorder is 
denied.

Service connection for generalized arthritis is denied.


		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

